Citation Nr: 1009445	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-44 097	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition secondary to degenerative disc disease of the 
cervical spine.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches secondary 
to degenerative disc disease of the cervical spine.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.




REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to 
February 1981, from May 1999 to August 1999, and from June 
2002 to March 2003.  The Veteran served in the Air National 
Guard from August 1980 to December 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which denied service connection for 
back pain, lumbar spine; degenerative disc disease, cervical 
spine; right shoulder strain with right arm pain; headaches; 
glaucoma; and a sinus condition.

The Veteran's claims have been recharacterized to reflect her 
allegations and the evidence of record.

In December 2005, the Veteran appeared at the Montgomery, 
Alabama RO and offered testimony in support of her claims 
before the undersigned.  A transcript of the Veteran's 
testimony has been associated with her claim file.

The Board denied these claims in July 2007.  Pursuant to a 
Joint Motion for Remand, however, the U.S. Court of Appeals 
for Veterans Claims remanded the case back to the Board in 
September 2008. 

The issues of secondary service connection for a bilateral 
leg condition, a left foot condition, an right upper 
extremity condition, and posttraumatic stress disorder (PTSD) 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these issues and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The parties to the Joint Motion for Remand (JMR) requested 
that the July 2007 decision be vacated and remanded due to 
the Board's failure to provide an adequate statement of 
reasons or bases for its decision.  

Factual Background

The Veteran contends that she has a low back disability, a 
cervical spine disability, a right shoulder condition, sinus 
infections, chronic headaches, and glaucoma and that these 
disorders originated during her most recent period of service 
or is otherwise the result of that period of active duty.  

Service treatment records (STRs) reveal that August 1980, 
December 1984, February 1989, February 1993, and May 1998 
examinations include normal eye assessments.  In the August 
1980 medical history report, the Veteran first checked the 
"yes" box to indicate a history of sinusitis, then crossed 
that out and checked the "no" box.  In June 1990, an eye 
examination revealed a .4 deep symmetrical cup to disc ratio.  
The Veteran reported a negative family history for glaucoma.  
The examiner diagnosed myopia with astigmatism and "deep 
[illegible] cup."  In August 2002, the Veteran complained of 
sinus congestion and sinus headaches of two days duration.  
Acute frontal sinusitis was diagnosed.  In September 2002, 
the Veteran presented with complaints of back pain for 
several days.  She reported that her back pain started when 
she was straightening up after being bent over a sink washing 
her hair.  The diagnosis was musculoskeletal backache.  She 
was restricted to quarters for 24 hours.  December 2002 and 
January 2003 Post-Deployment Health Assessments reveal that 
the Veteran described her health as "very good" and 
"good", respectively, and that she denied having any 
unresolved medical problems from her deployment.  The Veteran 
complained of right shoulder, neck, and low back pain in 
February 2003.  A physical examination revealed limited range 
of motion in her back and right shoulder, tenderness in her 
upper back and A/C joint, and neck pain.  No abnormalities of 
her back were found.  She was diagnosed with cervical and 
right shoulder bursitis.  The clinician prescribed physical 
therapy and ordered X-rays.  A cervical spine X-ray in March 
2003 was interpreted to reveal degenerative changes of the 
mid-cervical spine.  An MRI of the cervical spine in March 
2003 showed moderately advanced degenerative disc disease at 
C3-4, C4-5 and C5-6 with mild reversal of the cervical 
lordosis.  In March 2003, the Veteran again presented with 
complaints of back pain and received a line of duty 
determination.  A March 2003 physical profile contains a 
diagnosis of lumbago.  

The Veteran was examined by a private physician in April 2003 
following a referral for reported findings of increased 
intraocular pressure and optic nerve cupping by a service 
department physician.  On ocular examination, primary open 
angle glaucoma was diagnosed.  Also in April 2003, the 
Veteran was diagnosed with acute lumbago and cervical 
degenerative disc disease.  The clinician prescribed physical 
therapy for her shoulder.  In June 2003, she was diagnosed 
with fibromyalgia.  The Veteran again complained of right 
shoulder pain in July 2003, and reported that her shoulder 
and arm pain began in October 2002.  July 2003 X-rays 
revealed a bone island in the right humeral head of the right 
shoulder and no fracture or dislocation; scoliosis of the 
thoracic spine; and no depression deformity, 
spondylolithesis, or disc space narrowing in the lumbar 
spine.  An August 2003 treatment record contains diagnoses of 
low back pain, right shoulder pain, and scoliosis.  
Subsequent private medical records dated between September 
2003 and March 2004 show evaluation and treatment for 
recurrent allergic sinusitis, recurrent headaches, moderately 
severe degenerative disc disease in the cervical spine, and 
severe degenerative disc disease causing severe back pain 
down the right leg.  

Of file are statements from two service colleagues relating 
that the Veteran hurt her back during her last period of 
active duty and thereafter complained of problems with her 
arm, shoulder, neck as well as headaches.  Two of the 
Veteran's civilian co-workers also reported that they were 
informed that the Veteran had injured her back while deployed 
on active duty.  They further reported that subsequent to her 
period of active duty she complained of lower back pain, leg 
pain, arm pain, shoulder pain, neck pain, and recurrent 
headaches.

A May 2004 VA eye examination report indicates that the 
Veteran reported being diagnosed with glaucoma during a 
physical examination following her deployment.  The examiner 
noted that the Veteran served on active duty from June 2002 
to March 2003 and was deployed overseas from June to December 
2002.  Following examination, presbyopia due to the aging 
process, astigmatism, and right eye cataract were diagnosed.  
Glaucoma was also diagnosed, which the examiner stated was at 
the advanced stage.  He further stated that "in seven months 
you do not get this type of change."  He therefore opined 
that the Veteran had glaucoma before her period of active 
duty and that it was just not detected at the time.  He noted 
that glaucoma is an insidious and slow process and that in 
the Veteran's case it had been going on "for many, many 
years."  The examiner wrote that "it is just as likely that 
she entered the active-duty military in June 2002 with this 
condition."  In response to the question of whether the 
Veteran's glaucoma was aggravated during her active duty 
period, the examiner replied "[p]ossibly not, more than 
likely not." 

A May 2004 VA general medical examination report indicates 
that the Veteran reportedly injured her lower back when she 
was in southwest Asia as a result of bending over to wash her 
hair in a sink and standing up too fast.  She believed that 
her shoulder and neck were injured as a result of carrying a 
30 pound bag with her gear across her right shoulder.  The 
Veteran also complained of headaches in the back of her head 
and in her neck area associated with sharp and shooting pain.  
Following physical examination, chronic intermittent back 
pain with a self report of "bulging disc" with mild L5-S1 
radiculopathy on the left side with normal x- rays, 
degenerative disc disease of the cervical spine with 
secondary headaches and muscle spasms, intermittent headaches 
secondary to degenerative disc disease of the cervical spine, 
and chronic intermittent right shoulder strain with pain were 
diagnosed.

A March 2005 VA spine examination report indicates that the 
Veteran reportedly developed a spontaneous onset of neck pain 
in October 2002, which she claimed was caused by her carrying 
a chemical bag.  She said that she did not receive treatment 
until January 2003 when she received medication and physical 
therapy.  She described the neck pain as constant and also 
complained of headaches.  The veteran also reported that in 
September 2002, while on active duty, she injured her back 
when she straightened up from a bent over position.  The 
examiner wrote "[t]he patient's right shoulder pain appears 
to have started and has the same history as her neck pain."  
Following physical and radiological examination, mild 
degenerative disc disease, multiple levels of the cervical 
spine, mild degenerative disc disease L5-S1, and normal right 
shoulder were diagnosed.  The examiner opined that it is not 
likely that the degenerative disc disease of the cervical 
spine and degenerative disc disease at the L5-S1 level are 
related to her last active duty period.  He added that it is 
not likely that the Veteran's claimed shoulder condition is 
related to treatment she received in February 2003.

A March 2005 VA respiratory examination report indicates that 
the Veteran reported having chronic allergies with symptoms 
all year round.  She also was noted to be treated usually 
with five to six courses of antibiotics a year for acute 
sinusitis.  Allergic rhinitis and intermittently-recurrent 
episodes of acute sinusitis were diagnosed.  The examiner 
opined that the Veteran had allergic rhinitis in the service 
and currently continues to have this interspersed with acute 
sinusitis episodically.  He further opined that the Veteran's 
current acute sinusitis episodes are intermittent acute 
infections unrelated to the one episode she had on active 
duty.




Analysis

With respect to the right shoulder claim, the JMR noted that 
the Board ignored the May 2004 VA examiner's diagnosis of 
chronic intermittent right shoulder strain with pain.  
Specifically, the JMR indicated that the Board neither 
reconciled this diagnosis with the March 2005 VA examiner's 
diagnosis of a normal right shoulder nor considered the 
possibility that a right shoulder disability had resolved 
during the pendency of the claim.  The JMR also noted that 
the Board dismissed the Veteran's lay statements of 
continuity of symptomatology.  

There is a diagnosed right shoulder disability during the 
Veteran's last active duty period, as well as an objective 
showing of a right shoulder disability during the appeal 
period.  The Veteran testified that she has had a continuous 
right shoulder problem since her deployment to Southwest 
Asia.  This testimony is supported by the objective evidence 
of record.  Although the Veteran denied having any unresolved 
medical problems in post-deployment health assessments, the 
medical evidence clearly shows that she complained of and 
sought treatment for right shoulder pain during her last 
active duty period and has continued to do so since 
discharge.  The March 2005 VA examiner diagnosed a normal 
right shoulder, and opined "it is not likely that" the 
Veteran's claimed right shoulder condition is related to 
medical treatment she received in February 2003.  However, he 
did not opine with respect to the Veteran's claim that she 
injured her shoulder sometime between June 2002 and December 
2002.  Furthermore, the examiner indicated that he had 
reviewed the claim file but failed to note that the Veteran 
was diagnosed with right shoulder bursitis during her last 
active duty period and just two months after returning from 
Southwest Asia.  

With respect to the glaucoma claim, the JMR noted that the 
Board mischaracterized the April 2004 VA examiner's opinion 
as unequivocal in finding that the Veteran's glaucoma pre-
existed her last active duty period.  The JMR further noted 
that the VA examiner's opinion "appears to place the 
likelihood of pre-existence in equipoise with that of in-
service equipoise" and "fail[s] to address the likelihood 
of onset during prior periods of Appellant's active duty."  
There is medical evidence of advanced glaucoma shortly after 
the Veteran's last active duty period.  Although the VA 
examiner stated that he reviewed the file, he made no mention 
of the June 1990 eye examination, which took place less than 
one year after the Veteran's second active duty period.  Nor 
did he consider the possibility that the Veteran's glaucoma, 
which he described as advanced, occurred during one of her 
other two periods of active duty.  In addition, the Veteran 
has testified that her eyes were examined by a civilian 
provider in the year or so before she was diagnosed with 
glaucoma.  The claim file does not contain these records.  VA 
is obligated to take reasonable steps to obtain relevant 
records in the custody of a non-Federal entity.  38 C.F.R. 
§ 3.159(c)(1).  

With respect to the neck and sinus condition claims, the JMR 
noted that the Board failed to explain how the March 2005 VA 
respiratory and spine examination reports are adequate given 
the fact that they provided no rationale to support the 
conclusions that (1) the in-service sinus infection differed 
etiologically from the sinus infections since service, and 
(2) the Veteran's degenerative disc disease of the cervical 
spine is not related to her last active duty period.  

The record shows an in-service complaint of a sinus infection 
dated August 2002.  The first post-service finding of sinus 
complaints is dated September 2003, when her treating 
physician diagnosed severe recurrent acute allergic sinusitis 
with infection.  The Veteran contends that she actually had 
three sinus infections during her deployment to Southwest 
Asia, and that she was told they were caused by the desert 
sand.  The Veteran's hearing testimony further supports 
current complaints of sinus problems.  The March 2005 VA 
examiner determined that the Veteran "had allergic rhinitis 
in the service and currently, continues to have this 
interspersed with acute sinusitis periodically."  However, 
the examiner further determined that the Veteran's current 
intermittent acute infections are unrelated to the in-service 
episode.  This opinion is confusing and contradictory in 
nature.  

The record also shows an in-service complaint of neck pain 
dated February 2003.  The Veteran was diagnosed with cervical 
bursitis.  March 2003 X-rays and a March 2003 MRI reveal 
degenerative changes of the mid-cervical spine.  The Veteran 
has testified that her neck started hurting in October 2002, 
just one month after her back injury.  The March 2005 VA 
examiner provided no rationale for his negative nexus 
opinion.  Thus, this opinion is of minimal probative value.  
In addition, the examiner did not consider the possibility of 
in-service aggravation.  

With respect to the headaches claim, the JMR noted that the 
Board failed to recognize that the May 2004 VA general 
medical examiner diagnosed the Veteran with intermittent 
headaches secondary to degenerative disc disease of the 
cervical spine.  The remand of the neck claim also requires 
remand of the inextricably intertwined issue of service 
connection for headaches, as the Veteran has alleged that 
this disability arose from her neck disability that allegedly 
occurred during her last active duty period.
 
With respect to the low back claim, the JMR indicated that 
the Board erroneously relied on Maxson v. West, 12 Vet. App. 
453 (1999) to support its finding that the initial 
manifestation of the Veteran's back disability was not shown 
until approximately one year following separation.  In 
addition, the JMR noted that the Board did not discuss 
applicable presumptions.  See 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a).  Finally, the JMR noted that the Board failed to 
analyze the credibility of the Veteran's lay statements of 
continuity of symptomatology.  The Veteran testified that she 
has had continuous back problems since her deployment to 
Southwest Asia.  This testimony is supported by the objective 
evidence of record.  Although the Veteran denied having any 
unresolved medical problems in the post-deployment health 
assessments, service and private medical records clearly 
establish that she complained of and sought treatment for low 
back pain during her last active duty period.  The first 
post-service diagnosis with respect to the Veteran's back is 
dated September 2003, six months after discharge.  She has 
continued to complain of back pain since that time.  The 
March 2005 VA provided no rationale for his negative nexus 
opinion.  Thus, this opinion is of minimal probative value.  
Furthermore, the Veteran has reported ongoing treatment from 
the VA for her back.  The RO, however, has made no apparent 
attempt to obtain VA treatment records.  On remand, the RO 
must ensure that all relevant VA treatment records are 
obtained.

In view of the foregoing, fresh examinations are warranted by 
different examiners.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding VA treatment 
records from the Central Alabama 
Veterans Health Care System (CAVHCS) in 
Montgomery, Alabama.

2.	The AMC/RO should ask the Veteran for 
any additional identifying information 
she may be able to provide, to include 
names, dates of treatment and locations 
of physicians who examined her eyes 
from August 1980 to April 2003.  The 
AMC/RO should then acquire any such 
records after having received 
authorization and consent for release, 
and then associate these records with 
the claim file.

3.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the 
claimed right shoulder disability, as 
well as the low back and neck 
disabilities.  The claim file must be 
made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.

Based on the examination and review of 
the record, the examiner is requested 
to answer the following questions:

(a) Is it at least as likely as 
not (i.e., whether there is at 
least a 50 percent probability) 
that any current right shoulder, 
low back, or neck disabilities had 
their onset during the Veteran's 
last active duty period (June 2002 
to March 2003) or are related to 
any in-service disease or injury 
during that active duty period?

(b) Is it at least as likely as 
not (i.e., whether there is at 
least a 50 percent probability) 
that the Veteran's currently 
diagnosed neck disability was 
aggravated (increased in severity 
beyond normal progression) during 
her period of active duty from 
June 2002 to March 2003.  

(c) Is it at least as likely as 
not that any currently diagnosed 
right shoulder disability was 
aggravated (increased in severity 
beyond normal progression) by the 
Veteran's currently diagnosed neck 
disability?

Complete rationale for the opinions 
expressed should be explained in the 
examination report.

4.	The Veteran must be afforded a VA eye 
examination to determine the nature and 
etiology or approximate onset date of 
her glaucoma.  The claim file must be 
made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.  Based on the examination 
and review of the record, the examiner 
is requested to answer the following 
question:

a)	Is it at least as likely as not 
(50 percent or greater 
probability) that the Veteran's 
current glaucoma began during any 
of the Veteran's three periods of 
active duty service or is causally 
related to any incident during 
those periods of service?

Complete rationale for the opinions 
expressed should be explained in the 
examination report.

5.	Schedule the Veteran for a VA 
examination to obtain an opinion as to 
whether the Veteran's current 
complaints of headaches are at least as 
likely as not related to the Veteran's 
last period of active duty (June 2002 
to March 2003) or are caused or 
aggravated by any currently diagnosed 
neck disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
specifically comment on the May 2004 
examiner's diagnosis.  The examiner 
must provide a detailed rationale for 
all medical opinions.

6.	Schedule the Veteran for a VA 
otolaryngology examination to obtain an 
opinion as to whether the Veteran's 
current complaints of sinus infections 
are at least as likely as not related 
to her last period of active duty 
service (June 2002 to March 2003).  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.

7.	Thereafter, any additional development 
deemed appropriate should be 
accomplished.  Then, re-adjudicate the 
claims.  If the claims remain denied, 
issue a supplemental statement of the 
case (SSOC)  to the Veteran and his 
representative and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




